Title: To James Madison from James Monroe, 12 July 1813
From: Monroe, James
To: Madison, James


Department of State July 12. 18[1]3
The Secretary of State, to whom was referred several resolutions of the House of Representatives of the 21st ult, requesting information on certain points relating to the French decree of the 28th April 1811, has the honor to make to the President the following report:
In furnishing the information required by the House of Representatives the Secretary of State presumes that it might be deemed sufficient for him to state what is now demanded, what part thereof has been heretofore communicated, and to supply the deficiency. He considers it however more conformable to the views of the House, to meet, at this time, without regarding what has been already communicated, every enquiry, and to give a distinct answer to each, with the proper explanation relating to it.
The House of Representatives has requested information, when, by whom, and in what manner, the first intelligence was given to this Govt. of the Decree of the Government of France, bearing date on the 28th April 1811, and purporting to be a definitive repeal of the decrees of Berlin and Milan; whether Mr. Russell late Charge d’Affaires of the United States to the Government of France ever admitted or denied to his Govt. the correctness of the declaration of the Duke of Bassano to Mr. Barlow, as stated in Mr. Barlows letter of the 12th May 1812 to the Secretary of State, that the said decree had been communicated to his, Mr. Barlows’ predecessor there, and to lay before the House any correspondence with Mr. Russell on that subject which it may not be improper to communicate, and also any correspondence between Mr. Barlow and Mr. Russell in possession of the Department of State; whether the Minister of France to the United States ever informed this Govt. of the existence of the said decree, and to lay before the House any correspondence with the said Minister relative thereto, not improper to be communicated; with any other information in possession of the Govt. which he may not deem it injurious to the public interest to disclose, relative to the said decree, tending to shew at what time, by whom, and in what manner, it was first made known to this Govt., or to any of its representatives or Agents; and lastly to inform the House whether the Govt. of the United States, hath ever received from that of France, any explanation of the reasons of that decree being concealed from this Govt., and its Minister for so long a time after its date, and if such explanation has been asked by this Govt., and has been omitted to be given by that of France, whether this Govt. has made any remonstrance or expressed any dissatisfaction to the Govt. of France at such concealment.
These enquiries embrace two distinct objects. The first relates to the conduct of the Govt. of France in regard to this Decree. The second, to that, of the Government of the United States. In satisfying the call of the House on this latter point, it seems to be proper to meet it in a two fold view; first as it relates to the conduct of this Govt. in this transaction; secondly, as it relates to its conduct toward both belligerents, in some important circumstances connected with it. The resolutions do not call specially for a report of such extent, but as the measures of the Executive, and the acts of Congress, founded on communications from the Executive which relate to one of the belligerents, have by necessary consequence an immediate relation to the other, such a report seems to be obviously comprized within their scope. On this principle the report is prepared, in the expectation that the more full the information given, on every branch of the subject, the more satisfactory will it be to the House.
The Secretary of State has the honor to report in reply to these enquiries, that the first intelligence which this Govt. received of the French decree of the 28th April 1811, was communicated by Mr. Barlow, in a letter bearing date on the 12th of May 1812, which was received by this Department on the 13th of July following: that the first intimation to Mr. Barlow, of the existence of that decree, as appears by his communications, was given by the Duke of Bassano in an informal conference on some day between the 1st and 10th of May 1812, and that the official communication of it to Mr. Barlow, was made on the 10th. of that month, at his request: that Mr. Barlow transmitted a copy of that decree, and of the Duke of Bassano’s letter announcing it to Mr. Russell, in a letter of May 11, in which he also informed Mr. Russell, that the Duke of Bassano had stated that the decree had been duly communicated to him: that Mr. Russell replied in a letter to Mr. Barlow of the 29th of May, that his first knowledge of the decree was derived from his letter, and that he has repeatedly stated the same since, to this Government. The paper marked A is a copy of an extract of Mr. Barlow’s letter to the Department of State of May 12—1812—B of the Duke of Bassano’s letter to Mr. Barlow, of the 10th of the same month: C of an extract of Mr. Barlow’s letter to Mr. Russell of May 11th: D of an extract of Mr. Russell’s answer of the 29 May, and E of Mr. Russell’s letter to the Dept of State of the 30th.
The Secretary of State reports also, that no communication of the decree of the 28th Apl 1811 was ever made to the Govt. by the Minister of France, or other person, than, as is above stated, and that no explanation of the cause of its not having been communicated to this Govt. and published, at the time of its date, was ever made to this Govt., or, so far, as it is informed, to the representatives or Agents of the United States in Europe. The Minister of France has been asked to explain the cause of a proceeding apparently so extraordinary and exceptionable, who replied that his first intelligence of that decree, was received by the Wasp, in a letter from the Duke of Bassano of May 10th. 1812, in which he expressed his surprize that a prior letter of May 1811, in which he had transmitted a copy of the decree, for the information of this Govt. had not been received. Further explanations were expected from Mr. Barlow, but none were given. The light in which this transaction was viewed by this Govt. was noticed by the President in his message to Congress, and communicated also to Mr. Barlow, in the letter of the 14 July 1812, with a view to the requisite explanation from the French Government. On the 9th——day of May 1812 the Emperor left Paris for the North, and in two days thereafter the Duke of Bassano followed him. A negotiation for the adjustment of injuries, and the arrangement of our commerce, with the Government of France, long depending, and said to have been brought nearly to a conclusion, at the time of Mr. Barlow’s death, was suspended by that event. His successor, lately appointed, is authorized to resume the negotiation and to conclude it. He is instructed to demand redress of the French Govt. for every injury, and an explanation of its motive for withholding from this Govt. a knowledge of the Decree, for so long a time after its adoption.
It appears by the documents referred to, that Mr. Barlow lost no time, after having obtained a knowledge of the existence of the French decree of the 28 April 1811, in demanding a copy of it, and transmitting it to Mr. Russell, who immediately laid it before the British Govt., urging on the ground of this new proof of the repeal of the French decrees, that the British orders in Council should be repealed. Mr. Russell’s note to Lord Castlereagh bears date on the 20 May; Lord Castlereagh’s reply on the 23d, in which he promised to submit the decree to the consideration of the Prince Regent. It appears, however, that no encouragement was given at that time, to hope that the orders in Council would be repealed, in consequence of that decree; and that altho’ it was afterwards made the ground of their repeal, the repeal was, nevertheless, to be ascribed to other causes. Their repeal did not take effect until the 23d June, more than a month after the French decree had been laid before the British Government; a delay indicating in itself, at a period so momentous and critical, not merely neglect but disregard of the French decree. That the repeal of the British orders in Council, was not produced by the French decree, other proofs might be adduced. I will state one, which, in addition to the evidence contained in the letters from Mr. Russell herewith communicated (marked G ⟨)⟩ is deemed conclusive. In the communication of Mr. Baker to Mr. Graham, on the 9th Augt, 1812, (marked H.) which was founded on instructions from his Govt., of as late date as the 17th June, in which he stated, that an official declaration would be sent to this Country, proposing a conditional repeal of the orders in Council, so far as they affected the United States, no notice whatever was taken of the French decree. One of the conditions then contemplated was, that the orders in Council should be revived at the end of 8 months, unless the conduct of the French Govt., and the result of the Communications with the Govt. of the UStates, should be such, as, in the opinion of the British Govt., to render their revival unnecessary: a condition which proves incontestibly that the French decree was not considered by the British Govt., a sufficient ground, on which to repeal the orders in Council. It proves also that on that day the British Govt. had resolved not to repeal the orders on the basis of that decree; since the proposed repeal was to depend, not on what the French Govt. had already done, but on what it might do, and on arrangements to be entered into with the UStates, unconnected with the French repeal.
The French decree of the 28th April, 1811, was transmitted to the United States by the Wasp, a public vessel, which had been long awaiting, at the ports of Great Britain and France, dispatches from our Ministers relating to these very important concerns with both governments. It was received at the Department of State on the 13th. July, 1812, nearly a month after the declaration of War against Great Britain. Intelligence of the repeal of the orders in Council was not received until about the middle of the following month. It was impossible therefore that either of those acts, in whatever light they might be viewed, should have been taken into consideration, or have had any influence in deciding on that important event.
Had the British Govt. been disposed to repeal its orders in Council, in conformity with the principle on which it professed to issue them, and on the condition which it had itself prescribed, there was no reason to delay the repeal until such a decree as that of the 28 April 1811 should be produced. The declaration of the French Government of Augt. 5 1810 had fully satisfied every claim of the British Govt. according to its own principles, on that point. By it the decrees of Berlin and Milan were declared to be repealed, the repeal to take effect on the 1st Novr. following, on which day it did take effect. The only condition attached to it, was, either that Great Britain should follow the example, and repeal her orders in Council, or that the United States should carry into effect against her, their non importation act. This condition was in its nature subsequent, not precedent, reserving a right in France to revive her decrees in case neither alternative was performed. By this declaration it was put completely in the power of Great Britain to terminate this controversy in a manner the most honorable to herself. France had yielded to her the ground on a condition, with which she had declared her willingness to comply. Had she complied the non importation act would not have been carried into effect, nor could the French decrees have been revived. By refusing to comply, she has made herself responsible for all that has since followed.
By the decree of the 28 Apl 1811 the decrees of Berlin and Milan were said to be definitively repealed, and the execution of the non-importation act against G. Britain was declared to be the ground of that repeal. The repeal announced by the declaration of the 5th Augt 1810 was absolute and final, except as to the condition subsequent attached to it. This latter decree acknowledges that that condition had been performed, and disclaims the right to revive it, in consequence of that performance; and extending back to the 1st. of November, confirms in every circumstance the preceding repeal. The latter act therefore as to the repeal, is nothing more than a confirmation of the former. It is in this sense that those two acts are to be understood in France. It is in the same sense that they are to be regarded by other powers.
In repealing the orders in Council on the pretext of the French decree of the 28th of April 1811, the British Govt. has conceded that it ought to have repealed them on the declaration of the 5th Augt 1810. It is impossible to discriminate between the two acts, or to separate them from each other, so as to justify on sound and consistent principles, the repeal of the orders in Council, on the ground of one act, and the refusal to repeal them, on that of the other. The second act makes the repeal definitive; but for what reason? Because the non-importation act had been put in force against Great Britain, in compliance with the condition subsequent, attached to the former repeal, and her refusal to perform it. That act being still in force, and the decree of the 28th April 1811 being expressly founded on it, Great Britain repeals her orders in Council on the basis of this latter decree. The conclusion is therefore irresistable that by this repeal, under all the circumstances attending it, the British Government has acknowledged the justice of the claim of the United States to a repeal on the former occasion. By accepting the latter repeal, it has sanctioned the preceding one; it has sanctioned also the conduct of this Government in carrying into effect the non importation act against Great Britain, founded on the preceding repeal.
Other important consequences result from this repeal of the British Govt. By fair and obvious construction the acceptance of the decree of the 28th April 1811 as the ground of the repeal of the orders in Council, ought to be construed to extend back to the 1st Nov 1810, the day on which the preceding repeal took effect. The Secretary of State has full confidence that if the question could be submitted to the judgment of an impartial judicial tribunal, that such would be its decision. He has equal confidence that such will be the judgment pronounced on it by the enlightened and impartial world. If however these two acts could be separated from each other, so as that the latter might be made the basis of the repeal of the orders in Council, distinct from the former, it follows that bearing date on the 28th April 1811, the repeal ought to have relation to that date. In legal construction, between nations as well as individuals, acts, are to be respected from the time they begin to operate, and where they impose a moral or political obligation on another party, that obligation commences with the commencement of the act. But it has been urged that the French decree was not promulgated, or made known to the British Govt. until a year after its date. This objection has no force. By accepting an act bearing date a year before it was promulgated, it is admitted that in the interval nothing was done repugnant to it. It cannot be presumed that any Govt. would accept from another, as the basis, on which it was to found an important measure, an act of anterior and remote date, pledging itself to a certain course of conduct which that Govt. had in the interval departed from and violated. If any Government had violated an act the injunctions of which it was bound to observe by an anterior one, in relation to a third party, and which it professed to have observed, before its acceptance by the other, it could not be presumed that it would cease to violate it after the acceptance. The conclusion is irresistable that if the other Govt. did accept such act with a knowledge of its antecedent violation, as the foundation of any measure on its own part, that such act must have been the ostensible only, and not the real motive to such measure.
The declaration of the Prince Regent of the 21st April 1811 is in full confirmation of these remarks. By this act of the British Govt. it is formally announced, on the authority of a report of the Secretary of foreign affaires to the conservative senate of France that the French decrees were still in force, and that the orders in Council should not be repealed. It cannot fail to excite considerable surprize that the British Govt. should immediately afterwards, that is, on the 23d. June, repeal its orders in Council, on the ground of the French decree of the 28th April 1811. By this proceeding the British Govt. has involved itself in manifest inconsistency. It has maintained by one act, that the French decrees were in full force, and by another that they were repealed during the same space of time. It admits also, that by no act of the French Govt., or of its cruizers, had any violation of the repeal announced by the declaration of the French Govt. of the 5th Augt 1810, been committed, or at least, that such violation had not had sufficient weight to prevent the repeal of the orders in Council.
It was objected that the declaration of the French Govt of the 5 Augt 1810 was not such an act as the British Govt. ought to have regarded. The Secretary of State is thoroughly satisfied that this objection is altogether unfounded. It was communicated by the Emperor thro’ his highest official Organ, the Secretary of Foreign Affaires, to the Minister Plenipotentiary of the United States at Paris. It is impossible to conceive an act more formal, authentic or obligatory on the French Government, than that alluded to. Does one Government ever ask or expect from another to secure the performance of any duty, however important, more than its official pledge, fairly, and fully expressed? Can better security be given for its performance? Had there been any doubt on this subject, the conduct of Great Britain herself, in similar cases, would have completely removed it. The whole history of her deplomatic intercourse with other Powers, on the subject of blockade, is in accord with this proceeding of the French Government. We know that when her Government institutes a blockade, the Secretary of Foreign Affairs announces it to the Minister of other Powers at London, and that the same form is observed when they are revoked. Nor was the authenticity of either act, thus announced, ever questioned.
Had a similar declaration been made by the Minister of France in the United States to this Government, by the order of his own, would it not have been entitled to respect, and been respected? By the usage of Nations, such respect could not have been withheld. The arrangement made with Mr. Erskine, is a full proof, of the good faith of this Government, and of its impartiality, in its transactions, with both the belligerents. It was made with that Minister on the ground of his public character, and the confidence due to it: on which basis the non-intercourse was removed to England, & left in full force against France. The failure of that arrangement was imputable to the British Government alone, who, in rejecting it took on itself a high reponsibility, not simply, in regard to the consequences attending it, but in disavowing and annulling the act of its minister, without shewing that he had exceeded his authority. In accepting the declaration of the French Minister of Foreign Affairs, in proof of the French repeal, the United States gave no proof of improper credence to the Government of France. On a comparison of both transactions, it will appear that if a marked confidence, and respect was shewn to either Government, it was to that of Great Britain. In accepting the declaration of the Government of France in the presence of the Emperor, the United States stood on more secure ground, than, in accepting that of a British Minister in this Country.
To the demand made by the United States of the repeal of the British Orders in Council, founded on the basis of the French repeal of August 5th. 1810, the British Government replied, by demanding a Copy of the orders issued by the French Government for carrying into effect that repeal; a demand without example in the intercourse between Nations. By this demand it ceased to be a question whether the French repeal was of sufficient extent, or was founded on justifiable conditions. The pledge of the French Government was doubted; a scrutiny was instituted as to the manner in which it was to be discharged, and its faith preserved, not by the subsequent conduct of its cruizers towards the Vessels of the United States, but by a Copy of the orders given to its cruizers. Where would this end? If the French Government intended a fraud, by its declaration of repeal, announced to the Minister of the United States, and afterwards to this Government, might it not likewise commit a fraud in any other communication which it might make? If credit was refused by the British Government to the act of the French Government, thus formally announced, is it probable that it would have been given by it, to any document of inferior character, directed to its own people. Altho’ it was the policy, and might be the interest of the British Government to engage the United States in such a controversy with the French Government, it was far from comporting with their interests to do it. They considered it their duty to accept the repeal already made by the French Government, of its decrees, and to look to its conduct, and to that of its cruizers, sanctioned by the Government, for the faithful performance, or violation, of it. The United States having been injured by both powers, were unwilling, in their exertions to obtain justice of either, to become the instrument of the other. They were the less inclined to it in the present instance, from the consideration, that the party making the pressure on them, maintained in full force its unlawful edicts against the American Commerce, while it could not deny that a considerable advance, at least, had been made by the other towards a complete accommodation, it being manifest to the world, not only that the faith of the French Government stood pledged for the repeal of the decrees, but that the repeal did take effect on the 1st. of November 1810, in regard to the United States; that several American Vessels taken under them had been delivered up; and judicial decisions suspended on all, by its order, and that it also continued to give the most positive assurances that the repeal should be faithfully observed.

It has also been urged that the French repeal was conditional, and for that reason could not be accepted. This objection has already been fully answered. It merits attention however that the Acts of the British Government relating to this subject, particularly the declaration of the 21st. April 1812, and the repeal of the 23d. June of the same year are equally, and in like manner conditional. It is not a little surprizing, that the British Government should have objected to a measure in another Government, to which it has itself given a sanction by its own acts. It is proper however to remark that this objection has been completely waved and given up by the acceptance of the decree of the 28th April 1811.
The British Government has urged also, that it could not confide in the faithful performance by the French Government of any engagement it might enter into relative to the repeal of its decrees. This objection would be equally applicable to any other compact to be entered into with France. While maintained, it would be a bar to any Treaty, even to a Treaty of Peace, between them. But it also has been admitted to be unfounded by the acceptance of the decree of the 28th April 1811.
The Secretary of State presumes that these facts and explanations, supported as they are by authentic documents, prove, first, that the repeal of the British orders in Council was not to be ascribed to the French decree bearing date on the 28 April 1811; and secondly, that in making that decree the basis of their repeal, the British Government has conceded that it ought to have repealed them on the ground of the declaration of the French Government of 5th. August 1810, so as to take effect on the 1st. November following. To what cause the repeal of the British orders in Council was justly attributable cannot now remain a doubt, with any, who have marked with a just discernment, the course of events. It must afford great consolation to the good people of these States, to know that they have not submitted to privations in vain.
The discussion of other wrongs, particularly, that relating to impressment, had been closed some time before the period alluded to. It was unworthy the character of the United States to pursue the discussion on that difference, when it was evident that no advantage could be derived from it. The right was reserved, to be brought forward and urged again, when it might be done with effect. In the mean time the practice of impressment was persevered in with rigor.
At the time when war was declared against Great Britain, no satisfactory arrangement was offered, or likely to be obtained respecting impressment, and nothing was more remote from the expectation of this Government, than the repeal of the Orders in Council. Every circumstance which had occurred tending to illustrate the policy and views of the British Government, rendered such an event altogether improbable. From the commencement of that system of hostility, which Great Britain had adopted against the United States, her pretensions had gradually increased, or at least become more fully unfolded, according to circumstances, until at the moment when war was declared they had assumed a character which dispelled all prospect of accommodation. The orders in Council were said to have been adopted on a principle of retaliation on France, altho’ at the time when the order of May 1806 was issued, no measure of France had occurred on which it could be retaliatory, and at the date of the next order, January 1807, it was hardly possible that this Government should have, even heard of the decree of Berlin, to which it related. It was stated at the time of their adoption, and for some time afterwards, that they should be revoked as soon as France revoked her decrees, and that the British Government would proceed with the Government of France pari passu in the revocation. After the declaration, however, of the French Government of the 5th. August 1810, by which the Berlin and Milan decrees were declared to be repealed, the British Government changed its tone, and continued, to rise in its demands, to the moment that war was declared. It objected first, that the French repeal was conditional, and not absolute; altho’ the only condition attached to it, was, that Great Britain should follow the example, or the United States fulfil their pledge, by executing the non-importation act against her. It was then demanded that France should repeal her internal regulations, as a condition of the repeal of the British Orders in Council. Next, that the French repeal should be extended to all neutral nations, as well as to the United States, and lastly, that the Ports of her Enemies and all Ports from which the British flag was excluded, should be opened to British manufactures in American Vessels: Conditions so extravagant, as to satisfy all dispassionate minds, that they were demanded not in the expectation, that they would, or could be complied with, but to terminate the discussion.
On full consideration of all circumstances, it appeared that the period had arrived, when it became the duty of the United States to take that attitude with Great Britain, which was due to their violated rights, to the Security of their most important interests, and to their character as an independant nation. To have shrunk from the crisis would have been to abandon every thing valuable to a free people. The Surrender of our Seamen to British impressment, with the destruction of our navigation, and commerce, would not have been its only evils. The desolation of property however great, and widely spread, affects an interest which admits of repair. The wound, is incurable, only, which fixes a stigma on the national honor. While the spirit of the people is unsubdued, there will always be found in their virtue, a resource equal to the greatest dangers, and most trying emergencies. It is in the nature of free government, to inspire in the body of the people, generous and noble sentiments, and it is the duty of the constituted authorities, to cherish, and to appeal to those sentiments, and rely on the patriotic support of their constituents. Had they proved themselves unequal to the crisis, the most fatal consequences would have resulted from it. The proof of their weakness would have been recorded; but not on them alone, would its baneful effects have been visited. It would have shaken the foundation of the Government itself, and even of the sacred principles of the revolution, on which all our political institutions depend. Yielding to the pretentions of a foreign power, without making a manly effort in defence of our rights, without appealing to the virtue of the people, or to the strength of our Union, it would have been charged and believed, that in these sources, lay, the hidden defects. Where would the good people of these States, have been able to make another stand? Where would have been their ralying point? The Government of their choice, having been dishonored, its weakness, and that of their institutions, demonstrated, the triumph of the Enemy would have been complete. It would also have been durable.
The constituted authorities of the United States neither dreaded or anticipated these evils. They had full confidence in the strength of the Union, in the firmness and virtue of the people, and were satisfied, when the appeal should be made, that ample proof would be afforded, that their confidence had not been misplaced. Foreign presure, it was not doubted would soon dissipate foreign partialities and prejudices, if such existed, and unite us more closely together as one people.
In declaring war against Great Britain, the United States have placed themselves in a situation to retort the hostility, which they had so long suffered from the British Government. The maintainance of their rights was the object of the war. Of the desire of this Government to terminate the war on honorable conditions, ample proof has been afforded by the proposition made to the British Government immediately after the declaration of war, thro’ the chargé des affaires of the United States at London, and by the promptitude and manner of the acceptance of the mediation of the Emperor of Russia.
It was anticipated by some, that a declaration of war against Great Britain would force the United States into a close connection with her adversary, much to their disadvantage. The Secretary of State thinks it proper to remark, that nothing is more remote from the fact. The discrimination in favor of France, according to law, in consequence of her acceptance of the proposition made equally to both powers, produced a difference between them in that special case, but in that only. The war with England was declared, without any concert or communication with the French Government; it has produced no connection between the United States and France, or any understanding as to its prosecution, continuance, or termination. The ostensible relation between the two countries, is the true and only one. The United States have just claims on France for spoliations on their commerce on the high Seas, and in the Ports of France, and their late minister was, and their present minister is, instructed, to demand reparation for these injuries, and to press it with the energy due to the justice of their claims, and to the character of the United States. The result of the negotiation will be communicated to Congress in due time. The papers marked (I) contain copies of two letters, addressed from this Department to Mr. Barlow, one of the 16th. June 1812, just before the declaration of war, the other of the 14th. July following, which shew distinctly the relation existing between the United States and France at that interesting period. No change has since occurred in it. All which is respectfully submitted
Jas. Monroe
